Citation Nr: 1414407	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for the period prior to September 3, 2013, and higher than 20 percent from that date forward, for bilateral hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right and left foot disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for a posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired mental disorder other than PTSD.

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Roanoke, Virginia, that, in pertinent part, denied the above claims.

In May 2008, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of the hearing is associated with his claims file.

In January 2009, the Board denied the claims of service connection for headaches, a right and left foot disability, a right and left knee disability, a bilateral eye disability, and PTSD, and remanded the claim for service connection for bilateral hearing loss for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In October 2009, pursuant to a Joint Motion for Remand (JMR) between the Veteran, through his counsel, and the Secretary, VA, the Court vacated the Board's decision in part and remanded the issues for re-adjudication in compliance with directives specified in the JMR.

In April 2010, the Board remanded the issues, to include service connection for bilateral hearing loss, for additional development.  A June 2012 Board decision allowed entitlement to service connection for bilateral hearing loss.  In a June 2012 rating decision, the RO executed the Board's decision and assigned an initial 10- percent rating, effective in May 2006, and the Veteran perfected an appealed of the initial rating. 

The Board remanded the case again in June 2012 for additional development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the June 2012 Board remand.

2.  On November 30, 2013, while the case was on remand and prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that a withdrawal of the appeal of the initial rating for his bilateral hearing loss was requested.

3.  There is no current headache disorder that is causally related to active service.

4.  Degenerative arthritis of the great toe of each foot did not have its onset in active service or within one year afterwards, nor is it causally related to active service.

5.  The Veteran does not meet the criteria for a diagnosis of PTSD.

6.  The Veteran's acquired mental disorder other than PTSD did not have its onset in active service, nor is it causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The requirements for an award of entitlement to service connection for a headache disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).

3.  The requirements for an award of entitlement to service connection for a bilateral foot disorder, to include degenerative arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).

4.  The requirements for an award of entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).

5.  The requirements for an award of entitlement to service connection for an acquired mental disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  38 C.F.R. § 3.159(b)(1); see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in September 2006, January 2011, and March 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided the requisite notice with respect to the Dingess requirements.

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the May 2008 hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria.  Further, the undersigned held the record of the hearing open for submission of additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.  Accordingly, no further development is required with respect to the duty to notify.

Next, the VCAA requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  The only available service treatment record consists of the report of examination and history for entrance into service.

Destruction of service treatment records does not create a heightened benefit of the doubt, but does create a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In March 1995, the RO requested the Veteran's service treatment records, but the Service Department responded that the Veteran's service treatment records were not at that headquarters, and another request should be made in 60 days.  A July 1995 RO letter informed the Veteran VA had not received a response from the Service Department to VA's request for service treatment records.  In September 1995, the RO again informed the Veteran the RO had requested service treatment records from the service department, and asked him to send any service treatment records in his possession with his certificate of discharge from service.  An October 1995 RO letter informed the Veteran that several attempts to obtain his service treatment records from the Service Department.  In the absence of the service treatment records, the claim was denied.  The letter informed the Veteran his claim would be reconsidered as an original claim if the service treatment records were received.
Subsequent to the Veteran applying to reopen his claim and filing other claims, The RO again requested the Veteran's service treatment and personnel records in September 2006.  The November 2006 response advised that copies of the Enlistment physical examinations copied from fiche were mailed, and no other service treatment records were on file.  The reply referenced a mailed copy of a 3101 that noted the whereabouts of the Veteran's service treatment records.  The available service personnel records were also copied from fiche.

In the October 2009 JMR, the parties agreed that VA had not complied with its duties to seek service department records and had not fully informed the Veteran of the absence of the records.  In its April 2010 remand, the Board directed the agency of original jurisdiction (AOJ) to undertake additional steps to obtain the Veteran's complete service treatment records, and to notify the Veteran of the outcome of such search. 

In the April 2010 remand, the Board also directed that the AOJ obtain additional VA treatment records of the Veteran for the disabilities at issue.  A PIES request was submitted in May 2010.  The June 2010 reply noted a microfiche of the records was mailed.  Another AMC request garnered a September 2010 negative reply from PIES as to the existence of additional records.

An AOJ Memoranda dated in January and February 2011 show formal findings were made as to the unavailability of the Veteran's service treatment records and his  medical treatment records from the Salem, VA, VA Medical Center prior to March 2007, respectively; that all efforts to locate such records had been exhausted; and that further attempts were futile.  The Veteran was provided notice of such findings by letters dated in January and March 2011.

As such, the Board finds that the AOJ substantially complied with the April 2010 Remand orders of the Board, that the Board has substantially complied with the directives of the JMR, and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The June 2012 remand directed the Veteran be afforded examinations in conjunction with his claims.  The AOJ arranged the examinations, the Veteran reported for all of them, and the examination reports are of record.  As discussed later in this decision, the Board finds the examinations adequate for review purposes.

There is no indication of any additional, relevant records that the AOJ failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.  See 3.159((c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Analysis

A claimant may indicate he is content with a certain rating, even if less than the maximum possible rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In a statement (VA Form 21-4138) received by the AOJ November 30, 2013, the Veteran informed the AOJ that the increased rating to 20 percent satisfied his appeal.  In light of the Veteran's action, his appeal is deemed withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerns the initial rating of the Veteran's bilateral hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it will be dismissed in the Order later in this decision.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303; see also Walker v. Shinseki, 708 F.3d 1331 (2013).

Service connection for certain chronic diseases, such as organic diseases of the nervous system and arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

As noted earlier, the available service treatment records only include a report from the July 1979 entrance examination, which does not mention headaches.  There is no evidence of post-service treatment or subjective complaints of a headache disorder in the years immediately following separation from service. The Veteran underwent a VA examination in March 1995 but did not report the presence of headaches at that time.  He first appears to have reported a chronic headache disorder when he filed the instant claim in May 2006.

A VA examination report dated in May 2007 reflects the Veteran reported his headaches were caused by frequent flying during active service.  He denied any acute head injury, or treatment in service.  In one part of the examination report, the examiner indicated that the headaches had their onset in 1987 (during the Veteran's period of active service), and thereafter, the examiner proceeded to indicate the onset of the headaches was prior to active service.  He added that the Veteran experienced headaches during service, but not after.  The diagnosis was tension headaches.

In light of the discrepancy in the examiner's statements, the Board remanded for clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The August 2012 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he had experienced headaches since his last active duty assignment at Nellis AFB, NV, in the 1980s.  He did not seek treatment until 2012.  He described his pain as pulsating or throbbing head pain at both sides of the front of the head.  He denied any associated non-headache symptoms such as nausea, etc.  The Veteran reported the headaches lasted on average one to two days.  The examiner noted the Veteran did not have characteristic prostrating migraine headaches or pain.  The examiner noted further that a non-enhanced CT of the head was interpreted as normal, and that the Veteran's symptoms did not impact his ability to work.

The examiner noted the Veteran's reported history of constant headaches since the 1980s.  The examiner noted further, however, that the Veteran's VA medical records consistently showed no request for, or treatment for, headaches-even during periods of time when the Veteran accessed the VA medical care system on a regular basis and had very little apparent barriers to care.  As a result, the examiner opined that, with no need for care or complaints of headaches, the headaches either were no longer present, or were of such insignificance as to not be classified as a "headache disability," which is the subject of the Veteran's claim.  (Quotes in original).  The examiner noted that even to date, the Veteran had not taken any medication specifically for headaches.

As the AOJ requested an opinion on the etiology of the claimed headaches, the examiner noted the question had not been answered by medical science.  Referring to the earlier diagnosis of the Veteran's headaches as tension headaches, the examiner noted the precise cause and etiology of tension headaches was unknown.  Mayo Clinic literature noted the causes as contraction of the muscles of the face, neck, and scalp, with an associated heightened sensitivity to pain.  Those actions are frequently triggered by stress, depression and anxiety, poor posture, jaw clinching, and working in an awkward position.  The examiner noted the Veteran's records did not reveal him to have specific triggers of exposures known to be associated with tension headaches.

The examiner opined that, after interviewing and examining the Veteran, reviewing the claims file and all pertinent records, there was not at least a 50-percent probability that his tension headaches were causally related to service.

The examiner provided a full explanation for the findings and opinion associated with the examination.  Hence, the Board finds the examination and opinion adequate.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The examiner addressed the absence of treatment as part of the rationale for the negative nexus opinion.  See Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The Board notes further, however, that the absence of treatment was not the sole reason for the examiner's negative nexus opinion, but part of the overall rationale.  Further, the examiner noted the Veteran's reported history and explained the significance of the fact of no treatment, which was that it indicated the Veteran did not in fact manifest a diagnosed disorder.  Hence, the Board finds no basis on which to reject the examiner's findings and opinion.

The examiner gave full accord to the Veteran's reported lay history, which the Veteran is fully competent to provide.  See 38 C.F.R. § 3.159(a)(2).  The examiner opined, however, that there was no nexus between the claimed symptoms and his active service.  The Board notes the Veteran's assertions that his headaches are related to the stress he experienced in active service.  See, i.e., Hearing Transcript, p. 25.

The Board also acknowledges that there are certain situations or disorders where lay testimony can be competent evidence of a diagnosis or etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board must make this determination on a case-by-case basis, depending on the disorder at issue.  Id.  In the instant case, the Board finds that opining on the etiology of headaches, especially after the passage of several years, is beyond the training and experience of the average layperson.  There is no evidence the Veteran has medical training.  Hence, his opinion is not probative on the issue.

In light of all of the above, the Board is constrained to deny the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

Bilateral Foot Disorder

There is no clinical evidence of post-service clinical treatment or subjective complaints of a right and left foot disability immediately after service.  At a March 1995 VA examination for unrelated disorders, the Veteran reported stiff feet in the morning that loosened up during the day. The physical evaluation showed normal range of motion in the feet.  The diagnosis was clinically normal examination of the feet, with some stiffness. 

A VA examination report dated in May 2007 shows that the Veteran reported he did a lot of walking during service.  He denied any acute injury or prior treatment of his feet.  His complaint at the time was painful arches.  Physical examination revealed no abnormal findings, other than mild bunions of the right and left hallux.  There was no evidence of flatfoot.  The examiner stated that there was no functional impairment in either foot. 

At the May 2008 hearing, the Veteran testified his foot problems may have been related to recreational activities in service, although he never received treatment in service.  He essentially alleged that he had experienced foot pain since service.  Hence, the Board remanded for another examination.

The August 2012 examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examination report reflects physical examination revealed no abnormality other than flat foot.

The examiner noted the Veteran reported he had pain from his back that radiated to his left foot.  The examiner observed, however, that such radiation would not be a condition of the foot but might conceivably be a neurological condition, which was not the subject of the Veteran's foot claim.  The examiner noted the Veteran reported at a prior Compensation and Pension examination that he had broken his foot many times in the past, he did not report that to the examiner at the August 2012 examination, although he had multiple opportunities to relate a history of a foot condition.  The examiner noted that, although imaging showed arthritic changes of the 1st metatarsophalangeal joint of both great toes, the Veteran did not have evidence of traumatic arthritis.  In light of all of the above factors, the examiner opined there was less than a 50-percent probability the Veteran's arthritis was causally related to his active service.

As concerns the Veteran's lay reports of past instances of foot fractures, the Board notes a competent medical examiner opined the X-rays did not support a link with past trauma.  Further, the totality of the evidence of record shows arthritis first manifested several years after the Veteran's active service.  As for the Veteran's testimony that linked foot pathology with in-service activity, as discussed above, the Board finds his lay opinion is not probative, as opining on the etiology of arthritis is beyond the training and experience of a layperson.  See 38 C.F.R. § 3.159(a); see also Jandreau, 492 F. 3d 1372.

In light of all of the above, the Board is constrained to deny the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

PTSD

Legal Requirements

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes the veteran was a prisoner-of-war under the provisions of § 3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that he developed PTSD as a result of stressful events during active service, which include: 

1) Being exposed to various unknown agents while traveling to various test sites where various top secret government projects were conducted; 

2) Seeing conditions in the local animal and plant wildlife, such as "sickly-looking" animals with loss of hair and other deformities; and dead animals (associated with exposure to various top secret government projects, such as animal and biological testing and atomic explosion tests); 

3) Having to travel across active bomb sites without the knowledge of local air traffic controllers; 

4) Seeing the wreckage from a recent plane crash while traveling through an active bomb site range; and 

5) Mistreatment by his superior officers. 

The only service medical records available are of the Veteran's 1979 entrance examination.  He was not shown to have had any psychiatric difficulties at that time.  He also denied having been treated for PTSD or other psychiatric problems in service.  The Veteran's DD 214 shows a military occupational specialty (MOS) of 70270, Information Management Tech.  These records are negative for any awards or decorations indicative of combat. 

Post-service medical evidence includes March 2007 VA outpatient treatment records.  These records show that the Veteran sought treatment for PTSD and polysubstance abuse.  He reported being under a lot of stress from his family regarding his drug and alcohol use.  He endorsed feelings of anxiety.  He was thereafter referred to a substance abuse program. 

The Veteran was evaluated for PTSD at a May 2007 VA examination.  His claims file and medical records were reviewed.  During the examination, the Veteran denied substance abuse, disciplinary problems, or psychiatric treatment in service. He reported that he was often stationed in "Area 51."  His main complaint was work-related stress due to his belief that he was mistreated by superior officers and blamed for things he did not do.  The Veteran also reported worries over possible exposure to nuclear fallout, and seeing sickly coyotes "out in Area 51." 

The examiner noted that overall the Veteran did not report any truly traumatic stressors that would meet the PTSD stressor criteria.  It was further noted that the Veteran had a significant post-service history of polysubstance dependence.  A test screen during the examination was positive for cocaine.  The Veteran only reported some ordinary work stress or interpersonal conflict during his military time. 

The examiner also noted that two month prior, the Veteran denied any nightmares or flashbacks.  He now, however, claimed that since talking about his experiences with a VA emergency room doctor, he had been having nightmares of his perceived mistreatment in service.  He also reported frequent memories of such mistreatment, but the examiner noted that since the stress itself was not traumatic, it did not meet PTSD criteria.  The veteran did not otherwise indicate any specific cues, triggers, or reminders of the trauma that greatly distressed him.  He also he did not describe any avoidance behavior, excessive anger or irritability, hyperstartle response or hypervigilance, though he did complain of poor concentration. 

Based on the findings, the examiner's diagnosis was polysubstance dependence.  The examiner commented that the Veteran did not meet the stressor or symptom criteria for PTSD.  Rather, he appeared to have a problem with drug and alcohol addiction.  Due to the addiction, associated lack of employment, and family stress, the Veteran had some feelings of low moods at times, as well as some mild anxiety, that did not seem to constitute a mental disorder.

In support of his claim, the Veteran provided an internet article entitled, "Dreamland: Fifty Years of Secret Flight Testing in Nevada."  He highlighted several paragraphs which purportedly served to corroborate his claimed stressor events.  The article did not discuss animal or human testing, nuclear fallout or atomic bomb testing.  It did discuss declassified activities surrounding development and testing of domestic and foreign aircraft technology, particularly stealth aircraft. There was no specific reference to the Veteran and his involvement with any activities in Area 51.  The service personnel records reflect that while the Veteran did serve at a classified location for approximately year, he still performed administrative duties; specifically, he maintained technical manuals, etc.  His performance reports give no indication of involvement in duties or activities out of the ordinary.

Additional post-service VA outpatient treatment records include a November 2007 VA substance abuse liaison team (SALT) evaluation record.  That record showed the veteran expressed concerns related to his time in the military.  He reported that he worked in Area 51 and while there he saw several disturbing things, including deformed animals, human remains, and "deteriorating" people. He also expressed some concern over "exposure."  He was also bothered by the experience of having driven over a bomb range.  The evaluating physician provided an AXIS I diagnosis of polysubstance abuse and substance-induced mood disorder.  A June 2008 SALT discharge note reflects initial diagnoses of: substance abuse in remission; anxiety disorder, not otherwise specified; and rule out PTSD.  After follow-up tests, the notes indicated "a diagnosis of PTSD suggested." 

A July 2008 VA mental health clinical follow-up note shows that the veteran reported having worked in a close classified area of atomic experimental weapons in the deserts of Arizona and Nevada.  He claimed to have seen the effect of atomic explosions in different parts of the deserts, including its effects on already dead animals, trees, and other objects. The veteran reported that he was not allowed to speak openly about these events and that his mood problems and level of functioning was related to this exposure.  The psychiatry intern provided an AXIS I diagnosis of rule out depression, NOS; AXIS II diagnosis of rule out PTSD; AXIS III diagnosis of rule out continuous substance abuse, mainly alcoholism.  The Veteran's case was discussed with the referring psychiatrist and it was determined that given the unusual nature of the veteran's description of his military service, close scrutiny of his DD 214 and other service medical and personnel records were warranted prior to ruling out PTSD. 

In September 2008 a licensed social worker summarized a group session focusing on PTSD.  He listed the Veteran's diagnosis as PTSD, but did not elaborate.  

With the exception of a September 2008 entry by a Licensed Social Worker, there is no current clinical diagnosis of PTSD.  As for the social worker, the Board accords that diagnosis significantly less weight than those of record entered by clinical psychologists and psychiatrist.  The social worker's focus was not in validation of the Veteran's reports but treatment.  The examiner at the 2007 examination focused on whether the Veteran met the criteria for a valid diagnosis of PTSD.

The VA examiner who reviewed the Veteran's claims file and conducted a PTSD examination in May 2007 opined that the Veteran did not meet either the stressor criteria or the symptom criteria for a diagnosis of PTSD.  While the Veteran and his representative argue that service connection is warranted based on the more recent VA outpatient treatment records which include findings of "rule-out" PTSD; these findings merely show that the possibility of PTSD was being entertained pending a review of the veteran's DD 214 and service records.  The VA examiner did review those documents, and concluded that a diagnosis of PTSD was not warranted. Because the examiner conducted the review recommended by the outpatient treatment providers, and provided a definitive opinion (unlike the outpatient providers) the examiner's opinion is more probative.

The May 2011 examination report reflects the examiner conducted a review of the claims file, to include the Veteran's past examinations and assessments.  The examiner noted the Veteran's past reports of his involvement in Area 51.  The examiner noted the Veteran's hesitancy to report his daily activities, and he also noted the Veteran's history of polysubstance dependence.

Mental status examination revealed the Veteran's affect as broad, and his mood appeared eythymic.  The examiner noted the Veteran did not appear at all to be in significant emotional distress during the examination; and, the Veteran brought up a number of PTSD symptoms even when they were not asked for.  He seemed very eager to talk about PTSD symptoms and change the subject to it.  The only abnormality noted was mildly slurred and garbled speech, which the Veteran attributed to a past history of transient ischemic attacks or seizure activity.  The Veteran denied any current problem with excessive anxiety or nervousness.  He reported feeling mentally drained due to waiting to get his claim resolved.

The examiner noted that, as was the case at the previous examination, the Veteran's reported stressors did not meet the PTSD stressor criteria.  The job stress the Veteran did report was vague-superiors blaming him for things he did not do.  He also reported that there was a B-52 bombing range in the area where he work, but he was not bombed or in danger from them.  The examiner noted the Veteran did not meet full PTSD symptom criteria.  The examiner diagnosed polysubstance dependence in remission, per the Veteran's report.  The examiner noted the earlier reports of the Veteran's treating psychiatrists who either described the Veteran as a malingerer or that malingering should be ruled out.  The examiner noted the Veteran did not describe any significantly depressed mood or extreme anxiety; they seemed to be somewhat related to how well the claims process was going.  The examiner also deemed it significant that the Veteran did not seek any mental health treatment until 2007.  In light of all of the factors of record, the examiner opined that any emotional difficulties of the Veteran are not likely related to his active service.

In addition to the above opinion of the examiner at the 2011 examination, the Board also notes the medical entries to the effect examiners noted the Veteran's pathology to be substance-induced.  In any event, the preponderance of the evidence is against a confirmed diagnosis of PTSD, and other mental pathology manifested or claimed by the Veteran is not causally related to the Veteran's active service.  In light of all of the above, the Board is constrained to deny the claim.  38 C.F.R. §§ 3.303, 3.304(f).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appeal of the issue of an initial rating higher than10 percent for the period prior to September 3, 2013, and higher than 20 percent from that date forward, for bilateral hearing loss is dismissed.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right and left foot disability is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired mental disorder other than PTSD is denied.


REMAND

Regrettably, the case must again be remanded for further development of the eye claim.

Accordingly, the case is REMANDED for the following action:

1.  The August 2012 eye examination report reflects the examiner noted the absence of any prior eye surgery; but, did not note the September 2011prescription for ophthalmic drops used to treat pain and swelling after eye surgery as reflected in the Veteran's outpatient records.  Although the examiner did not diagnose a current disability, this disparity must be resolved.

The AMC/RO, or the AOJ, must return the claims file to the examiner who conducted the August 2012 eye examination.  Ask the examiner to determine if the Veteran in fact underwent an eye procedure or eye surgery for which the ophthalmic drops were prescribed in September 2011.  If so, are there any current residuals?  If there are current chronic residuals, is there at least a 50-percent probability they are causally related to the Veteran's active service?

The examiner is asked to provide a full explanation for any opinion rendered.

In the event the examiner who conducted the August 2012 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner or substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO or AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


